

116 HR 1210 IH: Heroes Lesley Zerebny and Gilbert Vega First Responders Survivors Support Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1210IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Ruiz (for himself, Mr. Cook, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mrs. Bustos, Mr. Carson of Indiana, Mrs. Demings, Mr. Fitzpatrick, Mr. Garamendi, Mr. Kilmer, Mr. King of New York, Mr. O'Halleran, Mr. Peters, Mr. Vela, Mrs. Watson Coleman, Ms. Wasserman Schultz, Ms. Wexton, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to make reforms to the benefits for
			 Public Service Officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Heroes Lesley Zerebny and Gilbert Vega First Responders Survivors Support Act of 2019. 2.Amount of benefit increasedSection 1201(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(a)) is amended in the matter preceding paragraph (1) by striking $250,000 and inserting $500,000.
		3.Date of determination of amount of benefit
 (a)Disability benefitSection 1201(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(b)) is amended by striking with respect to the date on which the catastrophic injury occurred and inserting with respect to the date that a determination is made to make such payment.
 (b)Death benefitSection 1201(i) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(i)) is amended by striking as of the date of death of such officer and inserting as of the date that a determination is made to make such payment subsequent to an application.
 4.Amount of educational assistanceSection 1212(a)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10302(a)(2)) is amended by striking shall be computed on the basis set forth in section 3532 of title 38, United States Code and inserting shall be computed on the basis set forth in section 1219.
 5.Computation of educational assistance allowanceSubpart 2 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10301 et seq.) is amended by adding at the end the following:
			
				1219.Computation of educational assistance allowance
					(a)In general
 (1)Monthly ratesThe financial assistance to be paid on behalf of an eligible person who is pursuing a program of education consisting of institutional courses shall be computed at the rate of—
 (A)$2,000 per month for full-time pursuit; (B)$1,600 per month for three-quarter-time pursuit; or
 (C)$1,160 per month for half-time pursuit. (2)Less than half-time basisThe financial assistance to be paid on behalf of an eligible person pursuing a program of education on less than a half-time basis shall be computed at the rate of the lesser of—
 (A)the established charges for tuition and fees that the eligible educational institution involved requires to be paid by similarly circumstanced noneligible persons enrolled in the same program; or
 (B)$2,000 per month for a full-time course. (b)TrainingThe financial assistance to be paid on behalf of an eligible person who is pursuing a full-time program of education which consists of institutional courses and alternate phases of training in a business or industrial establishment under which the training in the business or industrial establishment is strictly supplemental to the institutional portion, shall be computed at the rate of $2,000 per month.
					(c)Farm cooperative
 (1)DefinitionIn this subsection, the term enrolled in a farm cooperative program, relating to an eligible person, means that the eligible person— (A)is enrolled in an eligible educational institution for a farm cooperative program consisting of institutional agricultural courses prescheduled to fall within 44 weeks of any period of 12 consecutive months;
 (B)pursues such program on— (i)a full-time basis (consisting of a minimum of 10 clock hours per week or 440 clock hours per year prescheduled to provide not less than 80 clock hours in any 3-month period);
 (ii)a three-quarter-time basis (consisting of a minimum of 7 clock hours per week); or (iii)a half-time basis (consisting of a minimum of 5 clock hours per week); and
 (C)is concurrently engaged in agricultural employment which is relevant to such institutional agricultural courses, as determined under standards prescribed by the Attorney General.
 (2)ComputationThe financial assistance to be paid on behalf of an eligible person who is enrolled in a farm cooperative program shall be computed at the rate of—
 (A)$636 per month for full-time pursuit; (B)$477 per month for three-quarter-time pursuit; or
 (C)$319 per month for half-time pursuit. (3)Calculation of hoursIn calculating the number of clock hours for purposes of paragraph (1), the Attorney General shall include the time involved in field trips and individual and group instruction sponsored and conducted by the eligible educational institution through a duly authorized instructor of such institution in which the eligible person is enrolled.
 (d)Programs in Republic of PhilippinesThe financial assistance to be paid on behalf of an eligible person who is enrolled in a program of education at an eligible educational institution located in the Republic of the Philippines, shall be computed at the rate of $0.50 for each $1.00 otherwise payable under this subpart.
					(e)Licensing or certification
 (1)DefinitionIn this subsection, the term licensing or certification test means a licensing or certification test described in section 3501(a)(5) of title 38, United States Code.
 (2)ComputationSubject to paragraph (4), the amount of financial assistance payable under this subpart for a licensing or certification test is the lesser of $2,000 or the fee charged for the licensing or certification test.
 (3)Number of monthsThe number of months of entitlement charged in the case of an eligible person for a licensing or certification test is equal to the quotient (including any fraction) obtained by dividing—
 (A)the total amount paid to the eligible person for the licensing or certification test; by (B)the full-time monthly institutional rate of the financial assistance which, but for paragraph (2), the eligible person would otherwise be paid under this subpart.
 (4)LimitationIn no event shall payment of financial assistance under this subsection for a licensing or certification test exceed the amount of the amount to which an eligible individual is entitled under this subpart.
						(f)National tests for admission or opportunity
 (1)DefinitionIn this subsection, the term national test means a national test for admission or national test providing an opportunity for course credit at institutions of higher learning described in section 3501(a)(5) of title 38, United States Code.
 (2)National testsSubject to paragraph (4), the amount of financial assistance payable under this subpart for a national test is the amount of the fee charged for the national test.
 (3)Number of monthsThe number of months of entitlement charged in the case of an eligible person for a national test is equal to the quotient (including any fraction) obtained by dividing—
 (A)the total amount of financial assistance paid to the eligible person for the national test; by (B)the full-time monthly institutional rate of financial assistance which, but for paragraph (2), the eligible person would otherwise be paid under this subpart.
 (4)LimitationIn no event shall payment of financial assistance under this subsection for a national test exceed the amount of the amount to which an eligible individual is entitled under this subpart.
 (g)Adjustment for inflationAmounts under this section shall be indexed annually to the college tuition and fees component of the Consumer Price Index for All Urban Consumers..
		6.GAO study
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report examining and identifying ways to improve access to and the processing of claims under the Public Safety Officers’ Benefit program under part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.) to—
 (1)the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (2)the Committee on the Judiciary and the Committee on Education and Labor of the House of Representatives.
 (b)ContentsThe report submitted under subsection (a) shall examine— (1)factors that may hinder access to the education assistance benefit under subpart 2 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10301 et seq.), such as lack of awareness, delays in the application process, or the timely processing of deaths and disability claims; and
 (2)the extent to which eligibility for benefits and assistance under the Public Safety Officers’ Benefit program under part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.) is communicated to officers upon employment and to eligible family members following the loss of a public safety officer.
				